DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
 
This Office action is in response to Applicant’s amendment filed May 19, 2021.  Applicant has amended claim 1.  Claims 2-3 have been cancelled.  Claims 19 and 20 remain withdrawn from consideration.  Currently, claims 1, 4 and 15-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200124, 20200527, 20201016 and 20210213.

The rejection of claims 1, 4 and 15-18 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butterfield et al, US 2015/0322384, is withdrawn in view of applicant’s amendments and remarks

The rejection of claims 1, 4 and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,385,294 is maintained for the reasons of record.

The provisional rejection of claims 1, 4 and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/352,917 (now U.S. Patent No. 10,696,929), claims 1-20 of copending Application No. 16/352,913 (now U.S. Patent No. 10,696,928), claims 1-20 of copending Application No. 16/157,127, claims 1-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-17 of copending Application No. 16/157,129 (now U.S. Patent No. 10,717,951), claims 1-20 of copending Application No. 16/157,126, claims 1-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), claims 1-11 of copending Application No. 16/157,117 (now U.S. Patent No. 10,876,080), claims 1-19 of copending Application No. 16/157,116, claims 1-19 of copending Application No. 16/157,115, claims 1-20 of copending Application No. 16/157,114, claims 1-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329), claims 1-20 of copending Application No. 15/800,121, claims 1-20 of copending Application No. 15/800,119, claims 1-19 of copending Application No. 15/800,118, claims 1-20 of copending Application No. 15/800,114 (now U.S. Patent No. 10,676,699), and claims 1-3 and 5-20 of copending Application No. 15/800,110 (now U.S. Patent No. 10,577,570) is maintained for the reasons of record.


Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over U.S. Patent No. 10,385,294 and copending Application Nos. 16/352,917 (now U.S. Patent No. 10,696,929), 16/352,913 (now U.S. Patent No. 10,696,928), 16/157,127, 16/157,131 (now U.S. Patent No. 10,870,819), 16/157,129 (now U.S. Patent No. 10,717,951), 16/157,126, 16/157,120 (now U.S. Patent No. 10,731,112), 16/157,117 (now U.S. Patent No. 10,876,080), 16/157,116, 16/157,115, 16/157,114, 15/800,834 (now U.S. Patent No. 10,851,329), 15/800,121, 15/800,119, 15/800,118, 15/800,114 (now U.S. Patent No. 10,676,699), and 15/800,110 (now U.S. Patent No. 10,577,570) be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 3, 2021